Citation Nr: 1242900	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  06-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic acquired bilateral eye disorder, to include optic atrophy and glaucoma.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Waco, Texas, Regional Office which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for optic atrophy and denied a TDIU.  In July 2008, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In February 2009, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for optic atrophy and denied a TDIU.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In February 2011, the Court vacated the Board's February 2009 decision and remanded the Veteran's appeal to the Board for additional action.  In November 2011, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for optic atrophy and remanded the issues of service connection for bilateral optic atrophy and a TDIU to the Waco, Texas, Regional Office for additional action.  

The Veteran informed the Department of Veterans Affairs (VA) that he had moved to Louisiana.  The Veteran's claims files were subsequently transferred to the New Orleans, Louisiana, Regional Office (RO).  In July 2012, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issue of service connection for bilateral optic atrophy as entitlement to service connection for a chronic acquired bilateral eye disorder to include optic atrophy and glaucoma in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issue of the Veteran's entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Optic atrophy, glaucoma, and other chronic acquired eye disability were not diagnosed at the Veteran's June 1971 enlistment physical examination or otherwise noted upon his entry into service.  

2.  Bilateral optic atrophy and glaucoma were initially manifested during active service.  


CONCLUSION OF LAW

Bilateral optic atrophy and glaucoma were incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for bilateral optic atrophy and glaucoma and remands the Veteran's claim of entitlement to a TDIU to the RO for additional action.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Service Connection

Initially, the Board observes that myopia and other errors of refraction are not disabilities for which VA disability compensation benefits may be awarded.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  See also Norris v. West, 11 Vet. App. 219, 220 (1998). 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  
A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2012).  

The Court has clarified that: 

This presumption [of soundness] attaches only where there has been an induction examination in which the later-complainedof disability was not detected.  See Bagby [v. Derwinski, 1 Vet. App. 225, 227 (1991)].  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions," 38 C.F.R. § 3.304(b) (1) (1993).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that: 

In view of the legislative history and the language of section 1111, we hold that the Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111.  

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

In a 2003 precedent opinion, the General Counsel of VA directed that in order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and the disease or injury was not aggravated by service.  VAOPGCPREC 3 -2003.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The report of the Veteran's June 1971 physical examination for service enlistment states that the Veteran denied both having "eye trouble" and wearing either glasses or contact lens.  Physical examination revealed visual acuity correctable to 20/60 in the right eye and 20/40 in the left eye.  The Veteran failed color vision (PIP) testing.  No chronic acquired eye disability was diagnosed.  Opthalmoscopic evaluation and clinical evaluation of the eyes and pupils were noted to be normal.  It was indicated that no disqualifying defects were noted as of the date of the examination.  Therefore, the Veteran is entitled to the presumption of soundness as to a chronic acquired eye disability.  It is necessary next to determine whether the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran's chronic acquired bilateral eye disability was both preexisting and not aggravated by active service.  

The Veteran's service treatment records note that he was seen repeatedly for bilateral eye and vision complaints.  A July 1972 treatment record states that the Veteran complained of right eye strain, blurring, and watering.  The Veteran was referred for ophthalmological evaluation.  A September 5, 1972, ophthalmological evaluation reports that the Veteran presented a history of poor vision "for years" and no strabismus, eye disease, or injury.  Impressions of "poor [visual acuity] of ? etiology," "? mac degen," and myopia were advanced.  A September 15, 1972, ophthalmological evaluation conveys that impressions of "? mild optic atrophy" and "? early heredomacular dystrophy" were advanced.  A February 1973 ophthalmological evaluation noted that the Veteran had a history of poor vision "for years."  An impression of myopia was advanced.  A March 1973 neurological evaluation notes that the Veteran presented a history of reduced visual acuity "since early teens which has not progressed."  The Veteran was diagnosed with mild bilateral optic atrophy.  At his November 1973 physical examination for service separation, the Veteran was diagnosed with "poor vision (optic atrophy), etiology undetermined."  

At the July 2008 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he did not have an eye disorder prior to service entrance and had been initially seen for eye problems during active service.  He believed that his chronic bilateral eye disability had been precipitated by his inservice exposure to both gunpowder and gases during training.  He provided similar and consistent testimony in May 2006 before a Decision Review Officer at the RO.

At a February 2012 VA examination for compensation purposes, the Veteran was diagnosed with bilateral optic atrophy.  The examiner concluded that:

The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness.  Rational: Veteran's optic atrophy was a pre-existing condition at time of induction.  

A March 2012 addendum to the February 2012 VA examination report states:

There was no evidence, either in C-file, medical records, or examination that Veteran's optic atrophy was aggravated by his military service.

An October 2012 addendum to the February 2012 VA examination report conveys:

Examiner still believes that military service did not cause Veteran's optic atrophy, for the following reasons:

1.  At Veteran's enlistment physical on June 8, 1971, Veteran's best corrected visual acuity was 20/60 [right eye] and 20/40 [left eye], showing that Veteran had decreased vision at time of enlistment.  

2.  At eye examination of September 5, 1972, chart said that patient had "[history] of poor vision for years."  
3.  Currently, Veteran is being followed in our eye clinic with diagnosis of glaucoma, which causes optic atrophy.  

4.  Glaucoma is an inherited disease.  

While it is rare to have glaucoma cause decreased vision at age 19, examiner feels that Veteran entered military service with optic atrophy; serving in the military did not cause it.  In addition, further follow up over the next several decades has shown the Veteran to have glaucoma.  Examiner could find no record in the C-file that would substantiate any aggravation of Veteran's optic atrophy by military service.  Irritation of the eye by gunpowder has nothing to do with the optic nerve; examiner performed a complete Medline journal search and not one article stated that gunpowder exposure can cause optic atrophy.  

Optic atrophy, glaucoma, and other acquired eye disability were not noted upon the Veteran's entry into active service.  The Veteran reported at his June 1971 enlistment physical evaluation and subsequently testified on appeal that he had no "eye problems" prior to service entrance.  Optic atrophy was not diagnosed by treating military medical physicians until September 1972, after the Veteran had been on active service for over nine months.  The February 2012 VA examination report and the March 2012 and October 2012 addenda thereto conclude that the Veteran's optic atrophy existed prior to service entrance and was not aggravated during active service.  The VA examiner based his conclusions upon his determination that the Veteran's inservice optic atrophy was an initial manifestation of his subsequent post-service glaucoma and "glaucoma is an inherited disease."  The examiner cited no objective evidence of the onset of either optic atrophy or glaucoma prior to active service.  While a November 1995 statement of Dr. Adams noted that the Veteran had been diagnosed with optic nerve atrophy since early childhood, Dr. Adams gave no rationale for that statement and that statement is contradicted by the Veteran's statements and testimony in 2006 and 2010.  Additionally, in a December 2005 statement, Dr. Adams indicated that the Veteran was initially seen by him in 1987 and did not include any information regarding the onset of the eye disability.  

Thus, after a full review of the record, the Board finds that there is no objective documentation in the record of any preservice chronic acquired eye disability.  Further, such disability was not identified by treating military medical personnel during the first 9 months of the Veteran's active service.  The Veteran testified that he had experienced no chronic eye disability prior to active service.  Given this facts, the VA opinion cannot be reasonably construed as clear and unmistakable evidence establishing that the Veteran's optic atrophy and glaucoma were both preexisting and not aggravated by active service.  Therefore, the Board finds that the presumption of soundness as to a chronic acquired bilateral eye disability has not been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2012).  The Board must now consider whether service connection is warranted.  

The Veteran's service treatment records note that he was diagnosed with bilateral optic atrophy.  The October 2012 addendum to the February 2012 VA examination for compensation purposes states that the "Veteran is being followed in our eye clinic with diagnosis of glaucoma, which causes optic atrophy."  

The Veteran was diagnosed with chronic optic atrophy both during active service and on the most recent VA examination of record.  A VA physician has attributed the Veteran's chronic optic atrophy to his diagnosed glaucoma.  The Veteran has credibly testified that he had symptoms related to the claimed eye disability which began in service and have been continuous since service.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic bilateral optic atrophy and glaucoma are etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted.  


ORDER

Service connection for chronic bilateral optic atrophy and glaucoma is granted.  


REMAND

The Veteran's entitlement to a TDIU is to be based an accurate assessment of the functional impairment associated with all of his service-connected disabilities.  Given this fact and in light of the award of service connection for bilateral glaucoma and optic atrophy above, the RO should readjudicate the Veteran's entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


